Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 4/8/2021, overcomes the rejections of record.  However, examiner used two new secondary prior arts to make a new grounds of rejection as set forth below. Therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Election/Restriction
3.	Newly submitted claim 12-17 and 18-20 directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
The invention of claims 1-11 (Group I), claims 12-17 (Group II), and claims 18-20 (Group III) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature that is commonly shared between the inventions of Groups I-III is a rice gel comprising water and raw rice bran excluding at least red rice bran. However, this special technical feature does not make a contribution over the prior art Yukari H et al. (WO 2014199961) in view of 
Specifically, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 2 last two paragraphs, page 3 First paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).
Yukari H et al. is specifically silent about rice as rice bran obtained by milling of raw rice which does not include red rice bran.
Salate-Garces et al. discloses that husked grains goes through paddy separation to make complete cleaning and rice bran is separated for future use and polished rice is collected (at least in col 15 lines 1-25, in line 9, husked grain, in line 19, bran, in line 25 white rice). Salate-Garces et al. is used to mill raw rice to get rice bran as claimed in claim 1. Abe et al. is used to address and strengthen the motivation to modify Yukari et al. to use rice bran as rice to make rice gel. Abe et al. discloses that the rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1 -15), therefore, however, it can be used to modify rice of Yukari H et al. for making rice gel in order to have nutritionally enriched rice gel.

In order to address “excluding at least red rice bran”, Fukumori et al. discloses that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake) (at least in [0039]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Fukumori et al. to separate hull i.e. “red bran” from white rice bran to make brewer’s rice as a raw material for rice wine (sake) (at least in [0039]).
  Therefore, the cited claims fail to constitute a special technical feature over the prior art and hence lack of unit exists between Groups I-III.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-20 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 

Status of the application
4.	Claims 1-20 are pending in this application.
Claims 6-20 are new.
Claims 12-20 have been withdrawn.
Claims 1-11 have been rejected. 

Claim Rejections - 35 USC § 103
5.    The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.

c.    Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 1-4, 6, 7, 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Salate-Garces et al. USPN 4357864 in view of Abe et al. USPN 4073958 and in view of Fukumori et al. (US 2005/0042358) in view of NPL Hun et al. (English translation of Appl. No. KR 20060049245 A and Pub No. KR 20070115196A) in view of NPL Toshihiro Y et al. ( English translation of  JP 2016043069A) further in view of NPL Chiang et al. (J Cereal Science 35: 85-94, 2002). 

8.    Regarding claims 1-2, 4, 6, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 2 last two paragraphs, page 3 First paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).

With respect to (i), Salate-Garces et al. discloses that husked grains goes through paddy separation to make complete cleaning and rice bran is separated for future use and polished rice is collected (at least in col 15 lines 1-25, in line 9, husked grain, in line 19, bran, in line 25 white rice). Salate-Garces et al. is used to mill raw rice to get rice bran as claimed in claim 1.
Abe et al. is used to address and strengthen the motivation to modify Yukari et al. to use rice bran as rice to make rice gel. Abe et al. discloses that the rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1 -15), therefore, however, it can be used to modify rice of Yukari H et al. for making rice gel in order to have nutritionally enriched rice gel.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Salate-Garces et al. et al. to mill and separate husks, rice bran which can be collected and used to make rice gel because the rice bran obtained from Japanese rice wine production, i.e. brewers industry as by product has special quality of having large amounts of proteins, fats, vitamins etc. as disclosed by Abe et al. (in Abe et al., col 1 lines 65-67, col 2 lines 1-15) and is inexpensive.
Therefore, Salate-Garces et al. discloses the method of making rice bran from raw rice. 
Regarding the claim limitation of “the raw rice bran being rice bran obtained by milling raw rice and excluding at least red rice bran” can be interpreted as exclusion of 
However, Yukari H et al. in view of Salate-Garces et al. are silent about separating red bran from rice bran under wet condition. 
In order to address “excluding at least red rice bran” as claimed in claim 1, 
NPL Hun et al. discloses the removal of hull from wet rice to make 10-90% polished rice (at least in Abstract) and removing hull is to separate red bran as taught by Fukumori et al. and teaches white rice bran ([0010]). The disclosed teaching of this reference (Abstract, [0010]) can be interpreted as the hull (i.e. red bran) can be removed in wet state and also white rice bran can be separated from the rest of the fractions under wet condition.
Fukumori et al. discloses that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice” to meet claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of NPL Hun et al. to removal of hull from wet rice to make 10-90% polished rice in order to have soft polished rice ( at least in Abstract) and separating hull (i.e.“red bran”) from 
With respect to (ii), regarding the step of “pulverizing the rice bran slurry” as claimed in claim 1, Yukari H et al. discloses that the “mechanical stirring” condition can be determined depending on the state of the gelatinized material and is performed by using stirring device with pressure molding, if needed (page 6 last paragraph).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the speed of the stirring machine to perform desired stirring of the rice and water together in a way so that it performs pulverization at the same time also.
NPL Chiang et al. discloses that wet milling stone mill can be performed to mill hydrated rice with water in slurry form in order to have desired size ground milled product (in Page 86, Under Materials and methods) and this method provides the benefit of having less damaged starch (page 93 Under Conclusion) to meet claims 1,4.
NPL Toshihiro et al. discloses a roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ([0003], [0056]), and this wet grinder serves as a cooking appliance as well ([0006], [0014]) and therefore, is able to generate heat which cooks the ground separated rice from other fractions to have desired fraction (white bran) to make gelatinized rice as rice gel. NPL Toshihiro et al. also discloses that the user can control the grinding operation by observing the mashing state ([0059], [0062]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of 

9. 	Regarding claim 3, Yukari et al. in view of Fukumori et al. and in view of secondary prior arts disclose that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake) (in Fukumori et al., at least in [0039]).
However, Fukumori et al. does not specifically mention GIN-rice bran.
Abe et al. discloses that the rice bran obtained from Japanese rice wine production, the polishing usually about 60% of original weight of the rice grains and this rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1 -15). It is known that Gin is one type of alcohol (wine) and rice bran having 60% or less polishing is Gin-rice bran as is evidenced by applicants own specification (in PGPUB, [0044] e.g. less than 60% is GIN-rice and in [0015], [0016]). It is also to be noted that Abe et al. discloses that this particular rice bran has better nutritional quality (col 1 lines 65-67, col 2 lines 1-15) which is also evidenced by applicants own specification (in PGPUB [0016]).

10.	Regarding claim 6, Salate-Garces et al. discloses that husked grains goes through paddy separation to make complete cleaning and rice bran is separated for future use and polished rice is collected (at least in col 15 lines 1-25, in line 9, husked grain, in line 19, bran, in line 25 white rice). Salate-Garces et al. is used to mill raw rice 

11.	Regarding claim 7, NPL Hun et al. discloses the removal of hull from wet rice to make 90% polished rice and removing hull is to separate red bran as taught by Fukumoro et al. and teaches white rice bran ([0010]) to meet claim 7.
The only deficiency of NPL Hun et al is that  NPL Hun et al. disclose the use of 90%, while the present claims require 91% .
	It is apparent, however, that the instantly claimed amount of 91% and that taught by (reference name) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of 90% disclosed by  NPL Hun et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 91% disclosed in the present claims is but an obvious variant of the amounts disclosed in NPL Hun et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

It is within the skill of one of ordinary skill in the art to optimize the shear force including desired high shear force in order to have desired final small particle size containing smooth textured rice gel end product etc.
Therefore, claims 10, 11 are considered as result effective variable. 
Therefore, for claims 10, 11, absent showing of unexpected results, the specific amount of shear force is not considered to confer patentability to the claims. As the shear force is variable that can be modified, among others, by adjusting the amount of shear force, etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of   shear force in  Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final small particle size containing smooth textured rice gel end product etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the .

13.    Claims 5, 8, 9, is rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Salate-Garces et al. USPN 4357864 in view of Abe et al. USPN 4073958 and in view of Fukumori et al. (US 2005/0042358)  and further in view of NPL Chiang et al. (J Cereal Science 35: 85-94, 2002) and in view of secondary prior arts as applied to claim 1 and further in view of Dougherty et al. USPN 3574640.

14.    Regarding claim 5, as discussed above, Yukari H et al. in view of NPL Chiang et al. and secondary prior arts disclose that wet milling stone mill can be performed to mill hydrated rice with water in slurry form in order to have desired size ground milled
product (in NPL Chiang et al., Page 86, Under Materials and methods) and this method provides the benefit of having less damaged starch (page 93 Under Conclusion).
Even if NPL Chiang et al. does not mention that the first pulverizing is rough (coarse) and second regrinding step is fine pulverization step.
Dougherty et al. discloses that stone mill is configured to perform wet milling by preferably using two successive passes through the mill having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product (col 3 lines 63-72).
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of coarse grinding 
It is to be noted that even if Dougherty et al. discloses for the hydrated seed product to be milled, however, it is to be noted that, therefore, examiner used an additional secondary prior art by NPL Chiang et al. to address stone mill is used for rice is also addressed by NPL Chiang et al. (in Page 86, Under Materials and methods of NPL Chiang et al.) and NPL Toshihiro et al. (rice [0003], [0056] of NPL Toshihiro et al.) as discussed above.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Chiang et al. mill hydrated rice with water in slurry form in order to have desired size ground milled product (in Page 86, Under Materials and methods) and this method
provides the benefit of having less damaged starch (page 93 Under Conclusion) and also stone mill is configured to perform wet milling by preferably using two successive passes through the mill in order to achieve desired fine size particles which is achieved by performing two passes having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product as disclosed by Dougherty et al. (Dougherty et al. , col 3 lines 63-72).
In addition, in this instance, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce 


15.	Regarding sorting as claimed in claim 8, it is interpreted that the sorting is performed using raw rice bran followed by further milling to separate hull (red rice bran) etc. in order to have desired sorted rice bran e.g. white bran. Therefore, the combined disclosure by NPL Hun et al. as discussed above and teaching by Dougherty et al. who discloses that stone mill is configured to perform wet milling by preferably using two successive passes through the mill having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product (col 3 lines 63-72), can be considered by one of ordinary skill in the art to determine the production time as claimed in claim 8. 
It is considered that it is within the skill of one of ordinary skill in the art to evaluate the production time which is variable and depends on the type of apparatus to load the amount of the rice bran to be sorted etc.
Regarding claim 9, it is also to be noted that claim 9 is interpreted as during the method of making white rice bran, there are steps to remove hull (red bran), followed by polishing at desired level to make medium rice bran followed by further polishing more to have final white rice bran as taught by Fukumori et al. ([0039]) as discussed above. Therefore, it would have been obvious to consider the imput and corresponding output 
Therefore, claims 8, 9 are considered as result effective variable. 
Therefore, for claims 8, 9, absent showing of unexpected results, the specific amount of production time is not considered to confer patentability to the claims. As the  production time is variable that can be modified, among others, by adjusting the amount of rice bran, type of apparatus etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  production time in  Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired end product i.e. white bran etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Response to arguments
16.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the 112 second paragraph rejections of record. 

17.	Applicants argued
 (i) on page 9 that “Thus, Fukumori describes milling rice to obtain a rice flour, removing red bran from the rice flour, and adding water and yeast to the rice flour for baking. The cited portions of Fukumori do not describe removing red bran from rice flour, adding water to the rice flour, and pulverizing the composition to obtain a rice gel. In fact, Fukumori is silent with respect to a rice gel. Therefore, the cited portions of Fukumori fail to disclose “pulverizing the rice bran slurry [excluding red rice bran] to obtain a gelatinous rice,” as in claim 1.
(ii) Applicants also argued that “Chiang et al. describes soaking, hydrating, milling, dehydrating and making rice flour. Chiang et al. is silent about removing any portion of rice bran and is also silent about obtaining a gel”.
In response to (i) and (ii), it is to be noted that Yukari H et al. discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).
 It is also to be noted and as discussed above in the office action that Fukumori et al. discloses that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake). Therefore, Fukumori et al. discloses the removal of red bran. Therefore, the phrase “excluding at least red rice bran” of claim 1 can be 
It is to be noted that Fukumori et al. is used as secondary prior art and is not used to address making rice gel. 
It is to be noted that examiner used another secondary prior art by NPL Hun et al. who discloses the removal of hull from wet rice to make 10-90% polished rice (at least in Abstract) and removing hull is to separate red bran as taught by Fukumori et al. and teaches white rice bran ([0010]).
However, as because the new secondary prior arts have been considered to address the claim limitations of the original claims, e.g. claim limitations of excluding rice bran from wet rice as argued by the applicants, therefore, examiner made non final rejection. 

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792